Opinion issued April 23, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00827-CV
                           ———————————
                    4J & L PARTNERS, LTD., Appellant
                                       V.
           HARRIS COUNTY APPRAISAL DISTRICT, Appellee


      On Appeal from the 127th District Court of Harris County, Texas
                    Trial Court Case No. 2012-58208


                         MEMORANDUM OPINION

      Appellant, 4J & L Partners, Ltd., filed an appeal from the trial court’s

September 12, 2014 Order Granting Defendant’s Motion to Dismiss. The trial

court clerk filed the clerk’s record on November 20, 2014, and the court reporter

filed an information sheet on October 13, 2014, indicating that no record was

taken. Appellant’s brief was therefore due on December 29, 2014. See TEX. R.
APP. P. 38.6(a). One motion for extension of time to file the brief was granted to

appellant, and the brief was due on February 12, 2015.

      As of February 20, 2015, appellant had failed to timely file a brief, and on

that date the Clerk of this Court notified appellant that failure to file a brief or a

motion for extension by March 2, 2015 could lead to dismissal of the appeal. See

TEX. R. APP. P. 38.8(a), 42.3(b). To date, no brief has been filed.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 38.8(a), 42.3(b). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                          2